Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-6, 9-11, and 18-23 are pending and rejected. Claims 7-8, 12-17, and 24-28 are withdrawn.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-23 and Species A1 in the reply filed on 9/14/2022 is acknowledged.
Claims 7-8, 12-17, and 24-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/14/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-11, and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “viscous” in line 6 is a relative term which renders the claim indefinite. The term “viscous” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, any film that is deposited by the claimed method where the material is described as flowable or being capable of filling features on a substrate is considered to meet the claimed limitation because a viscous film is considered to have flowability and paragraph 0033 of the instant specification indicates that flowable films are capable of depositing at a bottom of a recess. Since none of the claims remedy the clarity of claim 1, they are also rendered indefinite. Appropriate action is required without adding new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 9-11, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, US 2019/0393030 A1.
	Regarding claim 1, Jiang teaches a method of forming a structure (forming carbon layers, abstract), the method comprising the steps of: 
providing a substrate within a reaction chamber, the substrate comprising one or more recesses (providing a substrate to the processing region of a processing chamber, where the substrate has at least one feature extending a depth into the substrate, i.e. a trench or recess, 0008 and 0031); 
providing an inert gas to the reaction chamber for plasma ignition (where a stable precursor such as argon or helium is provided to the chamber and is excited in a plasma region, 0008, 0028, and 0034, such that a plasma will be ignited in the reaction chamber); 
providing a carbon precursor to the reaction chamber (where a carbon-containing precursor is provided to the substrate processing region, 0022); 
forming a plasma within the reaction chamber to form an initially viscous carbon material on a surface of the substrate, wherein the initially viscous carbon material becomes carbon material (where a first plasma is formed within the substrate processing region to deposit a flowable carbon film in the at least one feature and the flowable carbon film is exposed to a second plasma to cure/solidify the carbon film, 0008, 0019, 0034, and 0057, such that it will result in the formation of carbon material, and since the carbon film is described as flowable it is considered to be initially viscous as discussed in the 112(b) rejection above); 
ceasing a flow of the carbon precursor to the reaction chamber (when the flowable carbon layer reaches a desired thickness, the process effluents may be removed from the chamber, where the effluents include any unreacted radical precursor and carbon-containing precursor, diluent and/or carrier gases, and reaction products that did not deposit on the substrate, 0037, such that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have ceased flowing the carbon precursor to the reaction chamber so as to facilitate the removal of carbon-containing precursor from the chamber); and 
treating the carbon material with activated species to form treated carbon material (where the flowable carbon film is cured/solidified by exposure to a second plasma that is formed by excitation of a second plasma gas such as hydrogen, argon, helium, or nitrogen, 0057-0058, such that the carbon material will be treated with activated species via the plasma to provide a treated/cured/solidified carbon material).
	As discussed above, Jiang teaches that when the flowable carbon layer reaches a desired thickness, the process effluents may be removed from the chamber, where the effluents include any unreacted radical precursor and carbon-containing precursor, diluent and/or carrier gases, and reaction products that did not deposit on the substrate (0037). They teach removing the process effluents by evacuating the deposition chamber (0037). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have also ceased the plasma during the evacuation step, i.e. after depositing the flowable film, because deposition has stopped and since the chamber is being evacuated, no gases will be provided to the chamber for plasma ignition, indicating that plasma is not needed or desired during this step. Further, they teach curing the film by exposure to a second plasma formed by the excitation of a second plasma gas (0058), where since it is a second plasma that is formed with a second plasma gas this suggests that it is a plasma separate from the first.
	Regarding claim 4, Jiang suggests the process of instant claim 1. They further teach treating the film, i.e. curing, by exposing the film to a second plasma produced by exciting a second plasma gas (0008 and 0057-0059). They teach that the second plasma gas comprises one or more of hydrogen, argon, helium, or nitrogen (0058). They teach that the plasma for curing can be inductively coupled or conductively coupled (understood to be capacitively-coupled) (0061). As discussed above for claim 1, they teach using argon or helium as the stable gas for the first plasma (0027-0028). They teach that the first plasma can be provided by an RPS or it can be excited in the chamber (0033-0034 and 0038). They teach that an inductively-coupled plasma can be incorporated into the chamber, where a small amount of ionization may be initiated in the substrate processing region (0034). They teach that the local plasma may be capacitively-coupled between the showerhead and the pedestal/substrate (0038). They teach that curing the flowable film in the same chamber as it was deposited increases the throughput of the process (0059). Therefore, the curing the film in the same chamber it will result in igniting a plasma using the inert gas within the reaction chamber via inductively or capacitively-coupled plasma.
	Regarding claim 9, Jiang suggests the process of instant claim 1. Jiang teaches using a RF power during deposition in the range of about 10 W to about 200 W and during the post deposition curing process a power in the range of about 100 W to about 500 W or about 400 W to about 500 W (0047-0048). As discussed above for claim 1, they suggest stopping the plasma after deposition to evacuate the chamber. Therefore, when performing the plasma curing process, the RF power will be increased to perform the treating of the carbon material with activated species because it will be turned on so as to be increased from 0 power to generate the plasma and it will also be increased relative to the power used during deposition, i.e. deposition power ranges from about 10 W to about 200 W whereas curing power ranges from about 400 W to about 500 W. 
	Regarding claim 10, Jiang suggests the process of instant claim 1. They teach that the first plasma used to deposit the layer comprises a carbon-containing precursor and a first plasma gas (0008). They further teach that the stable precursor is provided to the chamber so as to be excited in a plasma region (0034). They teach that the precursors mix and react in the substrate processing region to deposit the flowable carbon layer on the exposed surfaces of the substrate (0034). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have flowed the stable precursors, i.e. inert gas of helium or argon (0028) into the chamber along with the carbon precursor during the step of forming a plasma in the reaction chamber because they indicate that the stable precursor is excited to form the plasma, which mixes with the carbon precursor such that without flowing the stable precursor and the carbon precursor during the step of forming the plasma, deposition will not be provided, i.e. for the deposition both the inert gas and the carbon precursor must flow for forming the deposition plasma. 
Regarding claim 11, Jiang suggests the process of instant claim 1. Jiang further teaches that a stable precursor (formed from argon or helium) is excited in a plasma region inside the deposition chamber and mixed with the precursor in the substrate processing region (0028 and 0034). They teach that the first plasma comprises a carbon-containing precursor and a first plasma gas (0008). Therefore, since they teach providing the inert gas, i.e. argon or helium, for generating the plasma for deposition and there is no indication that it is provided non-continuously, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have continuously flowed inert gas to the reaction chamber during the steps of providing a carbon precursor to the reaction chamber and forming a plasma within the reaction chamber because Jiang indicates that the inert gas (stable precursor) is used to generate the plasma for deposition where it mixes with the hydrocarbon precursor such that by providing it continuously with the hydrocarbon precursor and during forming of the plasma it will be expected to successfully generate the plasma during the process while mixing with the carbon precursor as desired.
	Regarding claim 20, Jiang suggests the process of instant claim 1. They further teaches that the stable precursor is argon or helium (0028).
	Regarding claims 21 and 22, Jiang suggests the process of instant claim 1. They further teach that the carbon precursor consists of carbon, hydrogen, and optionally nitrogen (0023). They teach that examples include cyclohexene, benzene, toluene, xylene, mesitylene, aniline, and pyridine (0024), such that they provide carbon precursors meeting the formula of claim 21 and those comprising a cyclic structure having at least one double bond. 
Regarding claim 23, Jiang suggests the process of instant claim 1. They further teach that the temperature in the reaction region of the substrate processing region may be low, e.g. less than 100°C (0035). They teach that during formation of the carbon layer, the substrate temperature may be below of about 100°C (0035). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have controlled the temperature in the reaction chamber to be below or about 100°C because Jiang indicates that such a temperature is suitable for deposition of the carbon film at the substrate such that by maintaining the chamber at such a temperature it will also facilitate keeping the substrate at that temperature. Therefore, the temperature will be within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang as applied to claim 1 above, and further in view of Lee, US 2010/0093187 A1.
	Regarding claim 2, Jiang suggests the process of instant claim 1. Jiang teaches depositing the carbon film so as to fill the trenches (0002, 0029, and 0035).
	They do not teach repeating the deposition and treatment steps.
Lee teaches a method of forming a structure (depositing an amorphous carbon layer on a substrate, abstract), the method comprising the steps of: 
providing a substrate within a reaction chamber, the substrate comprising one or more recesses (positioning a substrate in a substrate processing chamber, abstract and 0012, where the process provides a carbon film that completely covers sidewalls and floor of a feature on the surface, 0057, and Fig. 2, and where the carbon film is deposited on a substrate having multiple recesses, 0083 and Fig. 7); 
providing an inert gas to the reaction chamber for plasma ignition (where a plasma-initiating gas is introduced into the chamber before and/or at the same time as a hydrocarbon compound, where the plasma-initiating gas may be helium, hydrogen, nitrogen, argon gas, and combinations thereof, 0035 and 0042); 
providing a carbon precursor to the reaction chamber (where a hydrocarbon compound is provided to the chamber, 0035 and 0042); 
forming a plasma within the reaction chamber to form a carbon material (where a plasma is initiated to begin deposition and a carbon film is deposited, 0042 and 0044); 
ceasing a flow of the carbon precursor to the reaction chamber (where after deposition a purge process is provided, 0013, where an example indicates that helium is flowed during purging with no hydrocarbon flow, 0064, indicating that during the purge the carbon precursor will stop flowing); 
ceasing the plasma (where no plasma is provided during the purge, 0064); and 
treating the carbon material with activated species to form treated carbon material (where during the pause in deposition a plasma may be initiated if a plasma-initiating gas and/or a dilution gas is used, 0054, i.e. where the purge gas is excited into a plasma, claim 13, indicating that plasma will be ignited during the pause/purge that will treat the film). 
Lee teaches repeating deposition and pause steps until a desired thickness is obtained (0054). Lee teaches that a multi-layer deposition scheme lowers the effective film deposition rate, improving conformality (0056). They teach that newly deposited carbon atoms can diffuse during the pause step, improving conformality yet more (0056). They teach that conformality is improved when the number of layers increases and when the ratio of pause step time to deposition step time is higher (0056). They teach that conformality of a layer is quantified by a ratio of the average thickness of a layer deposited on the sidewalls of a feature to the average thickness of the same deposited layer on the upper surface of the substrate (0024).
From the teachings of Lee, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Jiang to have deposited the carbon layer using a multi-layer deposition scheme because Lee indicates that such a process improves the conformality of the deposited film such that it will be expected to improve the uniformity of the film deposited in the at least one feature in the process of Jiang. Further, since Jiang teaches curing after deposition and Lee teaches depositing multiple layers where a plasma can be provided during the pause step, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the plasma treatment after the deposition of each layer during the cycle so as to solidify/cure each carbon layer as it is deposited with the expectation of providing a carbon film that has been completely cured or solidified. Therefore, in the process of Jiang in view of Lee, the steps of providing a carbon precursor to the reaction chamber, forming a plasma in the chamber to form an initially viscous carbon material on a surface of the substrate, ceasing a flow of the carbon precursor, ceasing the plasma, and treating the carbon material with activated species will be performed N times to fill the recesses. 
Regarding claim 3, Jiang in view of Lee suggest the process of instant claim 2. Lee further teaches repeating the deposition cycle between 2 and 50 times (0013). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the deposition of the carbon film in the recesses so as to repeat the cycle 2-50 times because Lee indicates that such a cycle number is suitable for the multilayer deposition scheme such that it will be expected to provide a suitable number of cycles for improving the conformality of the film while filling the recesses. Therefore, the process will be repeated 2-50 times to be within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). 


Claims 5, 6, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang as applied to claim 1 above, and further in view of Seamons, US 2006/0222771 A1.
	Regarding claims 5 and 6, Jiang suggests the process of instant claim 1. They teach that the first plasma comprises a carbon-containing precursor and a first plasma gas (0008), where the carbon-containing precursor is provided to the reactor (0022). Therefore, since the plasmas comprises the carbon-containing precursor, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the carbon-containing precursor during the step of forming the plasma so as to form a plasma comprising the precursor. They teach that when the carbon layer reaches a desired thickness, the process effluents may be removed from the deposition chamber, where the effluents may be removed by evacuating the chamber and/or by displacing the effluents with non-deposition gases in the deposition region (0037).
	They do not teach providing the carbon precursor to the reaction chamber before the step of forming a plasma in the reaction chamber and they do not teach ceasing the flow of the carbon precursor and ceasing the plasma at substantially the same time.
	Seamons teaches a method for forming an amorphous carbon layer (abstract). They teach positioning a substrate inside of a chamber, providing a gas mixture by flowing one or more hydrocarbon compounds and an inert gas to the chamber, applying an electric field to the gas mixture and heating to generate a plasma, and depositing a material on the substrate (0012). They teach that at least one gas flow of the one or more hydrocarbon compounds is terminated while still flowing the inert gas to the deposition chamber for a first time period while any gas or plasma generated is pumped out of the chamber for a second time period to reduce particle contamination on the substrate (0012). They teach introducing a gas mixture including the hydrocarbon and inert gas before the initiation of RF power and then depositing the amorphous carbon layer on the substrate, where after deposition the RF power and flow of gas mixture are terminated (0081 and 0083). They also teach terminating the flow of the one or more hydrocarbon compounds and the RF power while flowing the inert gas for a first time and any gas, plasma, and particles are pumped out of the chamber for a second time period before the substrate is removed (0063, claims 1, 5, and 7). They teach that terminating the flow of the one or more hydrocarbon compounds into the chamber before the flow of the other components of the gas mixture into the chamber helps to reduce particle contamination without the need for additional process steps (0034).
	From the teachings of Seamons, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have first flowed the carbon precursor and the inert gas into the chamber and then to have formed the plasma while continuing the gas flow and then to have ceased the flow of the carbon precursor and the plasma at substantially the same time while continuing the flow of the inert gas because Seamons teaches that such a process flow is suitable for depositing a carbon coating while preventing particle contamination, where both the plasma and carbon precursor flow can be stopped after deposition such that by stopping them at substantially the same time it will stop deposition as desired while flowing out or purging the chamber as desired by Jiang and suggested by Seamons. 
	Regarding claim 18, Jiang suggests the process of instant claim 1. 
	They do not teach the time required for the deposition.
	As discussed above for claims 5 and 6, Seamons teaches a process of depositing a carbon film (abstract). They teach that the second deposition time, i.e. the deposition done on the substrate, is between about 5 seconds or longer, such as about 60 seconds (0045). 
	From the teachings of Seamons, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the deposition process of Jiang wherein the duration of the step of forming the plasma within the reaction chamber to form the initially viscous carbon material is between about 5 seconds or longer, such as about 60 seconds because Seamons indicates that such a time period is desirable for forming a carbon film on a substrate by exposing the substrate to a plasma comprised of a carbon precursor and an inert gas such that it will be expected to provide the desired and predictable result of forming a carbon film on the substrate as desired. Therefore, the duration of the step of forming the plasma will overlap the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang as applied to claim 1 above, and further in view of Yang, US 2018/0274100 A1.
	Regarding claim 19, Jiang suggests the process of instant claim 1. They teach curing or solidifying the carbon film by plasma using one or more of hydrogen, argon, helium, or nitrogen (0057-0058). They teach curing at a pressure in the range of 3 mTorr to about 2 Torr (0060). They teach that the plasma frequency may be in the range of about 400 kHz to about 40 MHz (0061). 
	They do not teach the time required for curing.
	Yang teaches a method of forming a layer of diamond-like carbon on a substrate supported in a chamber by forming a plurality of successive sublayers to form layers of DLC by alternating between depositing a sublayer of DLC and treating the sublayer with a plasma of inert gas (abstract and Fig. 4). They teach that an inert as of argon or helium is supplied to the chamber with a hydrocarbon compound and RF power is applied to the upper electrode to ignite plasma in the chamber for deposition of the DLC film (0067-0068 and 0071). They teach that deposition is carried out for 5-100 seconds and then the feedstock gas is evacuated from the chamber and the chamber is filled with inert gas for curing (0076 and 0084). They teach curing by supplying argon or helium to the chamber to provide a pressure of 10 to 200 mTorr (0078-0079). They teach that RF power is supplied to the upper electrode and the lower electrode with frequencies in the range of 100 kHz to 80 MHz (0080). They teach that the workpiece is subjected to these conditions for 2 seconds to 5 minutes (0081). They teach that the process drives off hydrogen from the layer, and can decrease dangling bonds and increase crosslinking to reduce stress in the deposited layer (0082). Therefore, they teach plasma curing a carbon layer on a substrate using an inert gas of argon or helium with pressures within the range used by Jiang and with frequencies overlapping the range of Jiang so as to drive off hydrogen from the film and increase crosslinking to reduce stress.
	From the teachings of Yang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Jiang to have performed the plasma curing process for a time of 2 seconds to 5 minutes because Yang indicates that such a time is suitable for curing a carbon layer using pressures within the range used by Jiang and frequencies overlapping the range of Jiang, where the process will drive off hydrogen and increase crosslinking (which is also expected to help solidify the film) while reducing the stress in the film. Therefore, in the process of Jiang in view of Yang the film will be cured for a time overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Claims 1-4, 9-11, 18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 2010/0093187 A1.
Regarding claim 1, Lee teaches a method of forming a structure (depositing an amorphous carbon layer on a substrate, abstract), the method comprising the steps of: 
providing a substrate within a reaction chamber, the substrate comprising one or more recesses (positioning a substrate in a substrate processing chamber, abstract and 0012, where the process provides a carbon film that completely covers sidewalls and floor of a feature on the surface, 0057, and Fig. 2, and where the carbon film is deposited on a substrate having multiple recesses, 0083 and Fig. 7); 
providing an inert gas to the reaction chamber for plasma ignition (where a plasma-initiating gas is introduced into the chamber before and/or at the same time as a hydrocarbon compound, where the plasma-initiating gas may be helium, hydrogen, nitrogen, argon gas, and combinations thereof, 0035 and 0042); 
providing a carbon precursor to the reaction chamber (where a hydrocarbon compound is provided to the chamber, 0035 and 0042); 
forming a plasma within the reaction chamber to form a carbon material (where a plasma is initiated to begin deposition and a carbon film is deposited, 0042 and 0044); 
ceasing a flow of the carbon precursor to the reaction chamber (where after deposition a purge process is provided, 0013, where an example indicates that helium is flowed during purging with no hydrocarbon flow, 0064, indicating that during the purge the carbon precursor will stop flowing); 
ceasing the plasma (where no plasma is provided during the purge, 0064); and 
treating the carbon material with activated species to form treated carbon material (where during the pause in deposition a plasma may be initiated if a plasma-initiating gas and/or a dilution gas is used, 0054, i.e. where the purge gas is excited into a plasma, claim 13, indicating that plasma will be ignited during the pause/purge that will treat the film). 
Further, since Lee teaches that a plasma may be initiated during the pause if a plasma initiating gas is used (0054), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have stopped the deposition plasma and then to have ignited a new plasma for treating the film because they describe the treatment plasma as being initiated during the pause step as opposed to being continued from the deposition step.
Lee teaches that a multi-layer deposition scheme lowers the effective film deposition rate, improving conformality (0056). They teach that newly deposited carbon atoms can diffuse during the pause step, improving conformality yet more (0056). Since they teach that the carbon atoms diffuse during the pause step, the film is considered to be initially viscous because carbon atoms are flowing/diffusing over the surface, such that it is considered to meet the claimed requirement of viscous as discussed in the 112(b) rejection above.
Regarding claims 2 and 3, Lee suggests the process of instant claim 1. Lee further teaches repeating deposition and pause steps until a desired thickness is obtained, where they may be repeated for 10 to 50 cycles (0054). They teach depositing the amorphous carbon layer as a gap fill layer where it fills recesses on the substrate (0075 and Fig. 5E). Therefore, since the deposition and pause steps are repeated, where the plasma treatment is performed during the pause step, the steps of providing a carbon precursor to the reaction chamber, forming a plasma within the reaction chamber to form an initially viscous carbon material on a surface of the substrate, ceasing a flow of the carbon precursor, ceasing the plasma, and treating the carbon material with activated species are performed a number of N times to fill the one or more recesses, where N is within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Regarding claim 4, Lee suggests the process of instant claim 1. They further teach that a plasma may be initiated for the pause step if the plasma-initiating gas and/or a dilution gas is used where it is flown into the chamber (0054), indicating that the plasma during the pause is done in the chamber, where the plasma-initiating gas is hydrogen, helium, argon, nitrogen, and combinations thereof (0012). Therefore, the step of treating comprises igniting a plasma using the inert gas within the reaction chamber. 
Regarding claim 9, Lee suggests the process of instant claim 1. As discussed above for claim 1, they suggest stopping the plasma after deposition and initiating a plasma during the pause step. They teach using RF power for the plasma (0012 and 0064). Therefore, when performing the plasma during the pause step, the RF power will be increased to perform the treating of the carbon material with activated species because it will be turned on so as to be increased from 0 power to generate the plasma. 
Regarding claim 10, Lee suggests the process of instant claim 1. They further teach that the plasma-initiating gas, i.e. the helium or argon inert gas, is introduced into the chamber at before and/or the same time as the hydrocarbon compound and a plasma is initiated to begin deposition (0042). They indicate that in PECVD, the process used to deposit the carbon film, plasma is initiated in the chamber (title, 0008, 0032, and 0056). Therefore, the inert gas and the carbon precursor are flowed into the reaction chamber during the step of forming a plasma within the reaction chamber. 
Regarding claim 11, Lee suggests the process of instant claim 1. Lee teaches flowing the plasma-initiating gas during the deposition process before and/or at the same time as the hydrocarbon compound, where the plasma-initiating gas is the helium or argon inert gas (0042, 0054, and 0064). Therefore, since they teach providing the inert gas, i.e. argon or helium, for generating the plasma for deposition and there is no indication that it is provided non-continuously, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have continuously flowed inert gas to the reaction chamber during the steps of providing a carbon precursor to the reaction chamber and forming a plasma within the reaction chamber because Lee indicates that the inert gas (plasma-initiating gas) is used to generate the plasma for deposition where it is flowed with the hydrocarbon compound such that by providing it continuously with the hydrocarbon precursor and during forming of the plasma it will be expected to successfully generate the plasma during the process while flowing with the carbon precursor as desired.
Regarding claim 18, Lee suggests the process of instant claim 1. They further teach providing a cyclic process using various numbers of cycles where the time for the cycles include 7 second cycles and 15 second cycles (0068). Therefore, the deposition cycle, a duration of the step of forming a plasma within the reaction chamber to form the initially viscous carbon material will be within the claimed range because the film is formed during the step of forming the plasma. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Regarding claim 20, Lee suggests the process of instant claim 1. They further teach that the inert gas, i.e. plasma-initiating gas, is argon, helium, or nitrogen (0042).
Regarding claims 21 and 22, Lee suggests the process of instant claim 1. They further teach that the carbon precursor consists of carbon and hydrogen and optionally nitrogen (0038). They teach that examples include benzene, styrene, toluene, xylene, pyridine, ethylbenzene, etc. (0039), such that they provide carbon precursors meeting the formula of claim 21 and those comprising a cyclic structure having at least one double bond. 
Regarding claim 23, Lee suggests the process of instant claim 1. They further teach that the carbon layer is deposited in a chamber maintaining a substrate temperature from about 0°C to about 100°C (0045). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have controlled the temperature in the reaction chamber to be about 0°C to about 100°C because Lee indicates that such a temperature is suitable for deposition of the carbon film at the substrate such that by maintaining the chamber at such a temperature it will also facilitate keeping the substrate at that temperature. Therefore, the temperature will be within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
	

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Seamons, US 2006/0222771 A1.
Regarding claims 5 and 6, Lee suggests the process of claim 1. They further teach introducing a hydrocarbon source and a plasma-initiating gas into the processing chamber and initiating a plasma to begin deposition (0035 and 0042), suggesting that the carbon precursor will flow during the plasma step. They teach performing a pause step with a helium purge where the hydrocarbon does not flow and there is no application of RF power (0064). They teach that the plasma-initiating gas or purge gas, i.e. an inert gas such as helium or argon, can be excited into a plasma during the pause step (0012, 0054, 0064, and claim 13). 
	They do not teach providing the carbon precursor to the reaction chamber before the step of forming a plasma in the reaction chamber and they do not teach ceasing the flow of the carbon precursor and ceasing the plasma at substantially the same time.
	As discussed above for the rejection of claims 5 and 6 over Jiang in view of Seamons, from the teachings of Seamons, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have first flowed the carbon precursor and the inert gas into the chamber and then to have formed the plasma while continuing the gas flow and then to have ceased the flow of the carbon precursor and the plasma at substantially the same time while continuing the flow of the inert gas for the pause step because Seamons teaches that such a process flow is suitable for depositing a carbon coating while preventing particle contamination, where both the plasma and carbon precursor flow can be stopped after deposition such that by stopping them at substantially the same time it will stop deposition as desired while purging the chamber or providing plasma-initiating gas for the pause step as desired by Lee.
	 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Yang, US 2018/0274100 A1.
	Regarding claim 19, Lee suggests the process of instant claim 1. They teach that a plasma may be initiating during the pause step (0054). They teach depositing amorphous carbon which is described as having a hydrogen content on the order of about 10 to 45 atomic % (abstract, 0008, and 0012).
	They do not teach the time required for plasma treating during the pause step.
	Yang teaches a method of forming a layer of diamond-like carbon on a substrate supported in a chamber by forming a plurality of successive sublayers to form layers of DLC by alternating between depositing a sublayer of DLC and treating the sublayer with a plasma of inert gas (abstract and Fig. 4). They teach that an inert as of argon or helium is supplied to the chamber with a hydrocarbon compound and RF power is applied to the upper electrode to ignite plasma in the chamber for deposition of the DLC film (0067-0068 and 0071). They teach that deposition is carried out for 5-100 seconds and then the feedstock gas is evacuated from the chamber and the chamber is filled with inert gas for curing (0076 and 0084). They teach curing by supplying argon or helium to the chamber to provide a pressure of 10 to 200 mTorr (0078-0079). They teach that the workpiece is subjected to these conditions for 2 seconds to 5 minutes (0081). They teach that the process drives off hydrogen from the layer, and can decrease dangling bonds and increase crosslinking to reduce stress in the deposited layer (0082). Therefore, they teach plasma curing a carbon layer on a substrate using an inert gas of argon or helium so as to drive off hydrogen from the film and increase crosslinking to reduce stress.
	From the teachings of Yang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Lee to have performed the plasma treatment process for a time of 2 seconds to 5 minutes because Yang indicates that such a time is suitable for curing a carbon layer where the process will drive off hydrogen and increase crosslinking while reducing the stress in the film such that it will be expected to tune the concentration of hydrogen in the amorphous carbon film while also reducing film stress. Therefore, in the process of Lee in view of Yang the film will be cured for a time overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718